Case: 2:19-cv-00117-WOB-CJS Doc #: 38-1 Filed: 09/27/19 Page: 1 of 13 - Page ID#:
                                     490


                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF KENTUCKY


 JOHN DOES 1 THROUGH 10,

                           Plaintiffs,

 v.
                                                   No. 2:19-cv-00117-WOB-CJS
 CONGRESSWOMAN DEBRA HAALAND,
 et al.,

                           Defendants.


      CONGRESSWOMAN DEBRA HAALAND’S MEMORANDUM OF POINTS AND
           AUTHORITIES IN SUPPORT OF HER MOTION TO DISMISS

                                         /s/ Douglas N. Letter
                                         DOUGLAS N. LETTER (DC Bar No. 253492)
                                         General Counsel
                                         TODD B. TATELMAN (VA Bar No. 66008)
                                         Deputy General Counsel
                                         BROOKS M. HANNER (DC Bar No. 1005346)
                                         Assistant General Counsel
                                         SARAH CLOUSE (MA Bar No. 688187)
                                         Assistant General Counsel

                                         OFFICE OF GENERAL COUNSEL
                                         U.S. HOUSE OF REPRESENTATIVES
                                         219 Cannon House Office Building
                                         Washington, D.C. 20515
                                         (202) 225-9700 (telephone)
                                         (202) 226-1360 (facsimile)
                                         douglas.letter@mail.house.gov

                                         Counsel for Defendant Congresswoman Debra
                                         Haaland

September 27, 2019
Case: 2:19-cv-00117-WOB-CJS Doc #: 38-1 Filed: 09/27/19 Page: 2 of 13 - Page ID#:
                                     491


                                TABLE OF CONTENTS

INTRODUCTION………………………………………………………………………………...1

BACKGROUND………………………………………………………………………………….1

ARGUMENT……………………………………………………………………………………...4

I.     This Court Lacks Personal Jurisdiction Over Congresswoman Haaland…………………4

II.    Plaintiffs Fail to State Any Claim Against Congresswoman Haaland……………………6

III.   This Court Lacks Subject Matter Jurisdiction Over the Claims Against Congresswoman
       Haaland……………………………………………………………………………………8

CONCLUSION…………………………………………………………………………………..10




                                            i
Case: 2:19-cv-00117-WOB-CJS Doc #: 38-1 Filed: 09/27/19 Page: 3 of 13 - Page ID#:
                                     492


                                        INTRODUCTION

       Plaintiffs John Does 1 through 10 (Plaintiffs) seek judicial relief from twelve parties,

including the Honorable Debra Haaland, U.S. Representative for the 1st congressional district of

New Mexico (Congresswoman Haaland), and one of the first Native American Members of

Congress. See Sen. Warren’s Notice of Removal (Aug. 28, 2019) (ECF No. 1), Ex. A, Pl.’s Am.

Compl. at 1-2 [hereinafter, Am. Compl.]. The relief being sought relates to a widely publicized

confrontation between students from Covington Catholic High School in Kentucky with various

individuals, including Native American activist Nathan Phillips, on the steps of the Lincoln

Memorial in Washington, D.C. See generally Am. Compl.

       Plaintiffs’ claims against Congresswoman Haaland must be dismissed with prejudice for

all of the reasons set forth in Senator Warren’s Motion to Dismiss for Lack of Personal

Jurisdiction, Failure to State a Claim, and Lack of Subject Matter Jurisdiction. See Sen.

Warren’s Mot. to Dismiss (Sep. 4, 2019) (ECF No. 10). As with Senator Warren, this Court

lacks personal jurisdiction over Congresswoman Haaland. See Fed. R. Civ. P. 12(b)(2). Further,

like the claims against Senator Warren, Plaintiffs have failed to state a claim against

Congresswoman Haaland. See Fed. R. Civ. P. 12(b)(6). And finally, for the same reasons the

Court lacks subject matter jurisdiction over the claims against Senator Warren, there is similarly

no subject matter jurisdiction over the claims against Congresswoman Haaland. See Fed. R. Civ.

P. 12(b)(1). Congresswoman Haaland hereby adopts and incorporates by reference all legal

arguments in support of dismissal raised by Senator Warren in her Motion to Dismiss.

                                        BACKGROUND

       Plaintiffs’ claims arise out of messages posted to the social media website, Twitter

(tweets), and other public statements made by public figures in response to a January 18, 2019,



                                                 1
Case: 2:19-cv-00117-WOB-CJS Doc #: 38-1 Filed: 09/27/19 Page: 4 of 13 - Page ID#:
                                     493


encounter on the steps of the Lincoln Memorial in Washington, D.C. See Am. Compl. at 3. As

Plaintiffs’ Amended Complaint describes, a group of students from Covington Catholic High

School had taken a field trip to Washington, D.C. to attend the March for Life.1 Am. Compl. at

1-3. This group included Plaintiffs, who are 10 unnamed students at Covington Catholic High

School. Am. Compl. at 2. While the students were at the Lincoln Memorial, they allegedly

came upon a group of Black Hebrew Israelites, who allegedly made offensive statements to the

students. Am. Compl. at 3. After this interaction, Plaintiffs allege, the students encountered

Native American activist Nathan Phillips. Am. Compl. at 3. They allege that Mr. Phillips “beat

on a drum and joined the students as they engaged in school cheers,” including a sports cheer

made famous by the New Zealand rugby team, and that some students “joined with Phillips…by

mirroring the sports chant of the Florida State Seminole and the Atlanta Braves, with their

famous tomahawk chop.” Am. Compl. at 3-4.

       Video clips of the confrontation were widely shared by national media outlets and on

social media. See, e.g., Am. Compl. at 4. Plaintiffs allege that, as a result, a “social media lynch

mob” targeted them and was “advanced by prominent politicians,” journalists, and social

celebrities. Am. Compl. at 4. As support, Plaintiffs cite a number of public statements, either on

Twitter (for 11 of the 12 Defendants) or in an online news article (for the twelfth Defendant),

made in the wake of the confrontation at the Lincoln Memorial. See Am. Compl. at 4-13.

Plaintiffs seek to hold Defendants liable for the effects of these statements.

       Among the 12 Defendants sued by Plaintiffs are two Members of Congress based in

Washington, D.C.: Senator Elizabeth Warren and Congresswoman Debra Haaland. With respect



       1
         According to the March for Life’s website, it is a peaceful demonstration that seeks to
“[e]nd abortion by uniting, educating, and mobilizing pro-life people in the public square.”
March for Life Education and Defense Fund, www.marchforlife.org/about-us.
                                                  2
Case: 2:19-cv-00117-WOB-CJS Doc #: 38-1 Filed: 09/27/19 Page: 5 of 13 - Page ID#:
                                     494


to Congresswoman Haaland, the Amended Complaint cites only two allegedly tortious

statements, both of which the Congresswoman made on Twitter. See Am. Compl. at 4-5, 8, 14-

15. First, the Amended Complaint alleges that “Congresswoman DEB HAALAND made the

following tweet of and concerning the Covington Boys: ‘This Veteran put his life on the line for

our country. The Covington boys’ blatant display of hate, disrespect, and intolerance is a signal

of how common decency has decayed under this administration. Heartbreaking.’” Am. Compl.

at 4 (citing Ex. A). Second, Plaintiffs allege that “Congresswoman DEB HAALAND made the

following tweet of and concerning the Covington Boys: ‘A Native American veteran was seen

being harassed and mocked by a group of MAGA hat-wearing teens.’” Am. Compl. at 8 (citing

Ex. G), 14-15. In that tweet, Congresswoman Haaland included a link to a Huffington Post

article titled, “Native American Veteran Speaks Out After MAGA Hat-Wearing Teens Harass

Him.” See id.; see also Sebastian Murdock, Native American Veteran Speaks Out After MAGA

Hat-Wearing Teens Harass Him, Huffington Post, https://www.huffpost.com/entry/maga-hat-

wearing-teens-seeing-harassing-native-american-vietnam-

veteran_n_5c435a09e4b0a8dbe171e2c6.2

       Plaintiffs allege that in these tweets, Congresswoman Haaland “omitted the true facts”

and “implied” that the “gist of the false statements made about the plaintiffs was that the kids

interrupted an indigenous march, stopped and blocked a Native American elder and Vietnam

War veteran from continuous participation in that event, surrounded him in a threatening




       2
         The Amended Complaint cites a tweet from Senator Warren that is similar in substance
to the tweets from Congresswoman Haaland. See Am. Compl. at 9 (“U.S. Senator ELIZABETH
WARREN made the following Tweet of and concerning the Covington Boys: ‘Omaha elder and
Vietnam War veteran Nathan Phillips endured hateful taunts with dignity and strength, then
urged us all to do better.’”). This tweet included a link to a tweet from Splinter News about the
encounter. See Am. Compl. at 24, Ex. I.
                                                 3
Case: 2:19-cv-00117-WOB-CJS Doc #: 38-1 Filed: 09/27/19 Page: 6 of 13 - Page ID#:
                                     495


manner, and taunted him, as a native American elder, with chants of ‘build the wall’ to mock an

elderly native American in the middle of an indigenous march.” Am. Compl. at 14. As a result,

Plaintiffs allege damages including “lifetime labels” such as “display of hate, disrespect and

intolerance,” “heartbreaking,” and “decency decayed,” in addition to monetary damages between

$15,000 and $50,000, and declaratory and equitable relief. Am. Compl. at 37.

       Senator Warren, relying on 28 U.S.C. § 1442(a)(1), removed this action from Kenton

County Circuit Court to this Court and shortly thereafter filed a motion to dismiss. See Sen.

Warren’s Notice of Removal (Aug. 28, 2019) (ECF No. 1); Sen. Warren’s Mot. to Dismiss (Sep.

4, 2019) (ECF No. 10). Senator Warren contends that Plaintiffs’ claims should be dismissed on

the grounds that: (1) this Court lacks personal jurisdiction over the Senator, see Sen. Warren’s

Mot. to Dismiss at 6-9; (2) Plaintiffs have failed to state a claim against Senator Warren for

defamation, intrusion upon seclusion, or negligent infliction of emotional distress, see id. at 11-

21; and (3) there is no subject matter jurisdiction over Plaintiffs’ claims because they are barred

by sovereign immunity, see id. at 21-23.

                                           ARGUMENT

       The claims against Congresswoman Haaland should be dismissed for all of the legal

reasons set forth in Senator Warren’s motion to dismiss, which apply equally to the

Congresswoman. Congresswoman Haaland writes below to further address the claims in the

Amended Complaint as they relate specifically to her.

I.     This Court Lacks Personal Jurisdiction Over Congresswoman Haaland

       Plaintiffs’ claims against Congresswoman Haaland should be dismissed with prejudice

because the Amended Complaint includes no facts that provide this Court with personal

jurisdiction over Congresswoman Haaland—and indeed no such facts exist. Congresswoman



                                                 4
Case: 2:19-cv-00117-WOB-CJS Doc #: 38-1 Filed: 09/27/19 Page: 7 of 13 - Page ID#:
                                     496


Haaland lacks sufficient minimum contacts with the Commonwealth of Kentucky to support an

exercise of personal jurisdiction under either Kentucky’s long-arm statute, see Sen. Warren’s

Mot. to Dismiss at 7-9 (citing, inter alia, Ky. Rev. Stat. Ann. § 454.210 (2019)), or the U.S.

Constitution, see id. at 9-11 (citing cases).

        First, there are no facts in the Amended Complaint to support this Court’s exercise of

either general or specific personal jurisdiction over Congresswoman Haaland. The Amended

Complaint does not allege that Congresswoman Haaland lives in Kentucky, owns or operates a

business in Kentucky, owns any property in Kentucky, engages in any other persistent course of

conduct directed specifically to Kentucky, or has in any way purposefully availed herself such

that she should reasonably anticipate being hauled into a Kentucky court. Instead, Plaintiffs

plead only that Congresswoman Haaland published two tweets to the public at large about the

confrontation at the Lincoln Memorial. See Am. Compl. at 4-5, 8, 14-15. The Amended

Complaint contains no allegation that these tweets were sent from Kentucky or that they were

somehow restricted to Twitter users within Kentucky. As explained in Senator Warren’s Motion

to Dismiss, these facts do not support an exercise of personal jurisdiction under either

Kentucky’s long-arm statute or the U.S. Constitution.

        There is no way for Plaintiffs to cure the deficiencies in their Amended Complaint, as

there are no facts that Plaintiffs could plead to support this Court’s exercise of personal

jurisdiction over Congresswoman Haaland. Congresswoman Haaland is a resident of the state of

New Mexico. See U.S. Const. Art I, § 2, cl. 2 (“No Person shall be a Representative who shall

not…when elected, be an Inhabitant of that State in which he shall be chosen.”). Moreover, as a

Member of Congress she generally conducts official business in Washington, D.C. or in her

home district in New Mexico. Undersigned counsel understands that the Congresswoman does



                                                  5
Case: 2:19-cv-00117-WOB-CJS Doc #: 38-1 Filed: 09/27/19 Page: 8 of 13 - Page ID#:
                                     497


not own any property or business interests in Kentucky, does not solicit business in Kentucky,

does not regularly travel there for any reason, does not direct any type of communication or

activity specifically to Kentucky, and has not availed herself of Kentucky’s laws. Plaintiffs’

claims against Congresswoman Haaland stem only from two tweets—neither of which was an

act or omission that occurred in the Commonwealth of Kentucky. See Sen. Warren’s Mot. to

Dismiss at 7-8 (citing cases to support the proposition that Kentucky courts have “repeatedly

held that an out-of-state defendant does not commit an ‘act or omission in this Commonwealth’

simply by ‘sending a tortious communication into the state’”) (quoting Stanley Warranty, LLC v.

Universal Adm’rs Serv., Inc., No. 3:13-cv-513-JGH, 2014 WL 4805669, at *5 (W.D. Ky. 2014)).

       The Amended Complaint contains no allegation, and there exists no basis for one, that

Congresswoman Haaland has any legally relevant contacts with this forum. Members of

Congress cannot be hauled into the courts of any of the 50 states based on the mere publication

of two brief comments on a matter of significant national interest on a website that is equally

accessible anywhere in the Nation. See Sen. Warren’s Mot. to Dismiss at 10. This Court should

affirm the basic principles underlying the concept of personal jurisdiction by dismissing all

claims against Congresswoman Haaland with prejudice.

II.    Plaintiffs Fail to State Any Claim Against Congresswoman Haaland

       Plaintiffs’ attempt to obtain relief from “Congresswoman Deb Haaland,” Am. Compl. at

2, based on two statements of opinion on a matter of significant public interest must fail.

Specifically, the Amended Complaint alleges that “Congresswoman DEB HAALAND” issued

the following statements: (1) “This Veteran put his life on the line for our country. The

Covington boys’ blatant display of hate, disrespect, and intolerance is a signal of how common

decency has decayed under this administration. Heartbreaking,” Am. Compl. at 4 (citing Ex.



                                                 6
Case: 2:19-cv-00117-WOB-CJS Doc #: 38-1 Filed: 09/27/19 Page: 9 of 13 - Page ID#:
                                     498


A).; and (2) “A Native American veteran was seen being harassed and mocked by a group of

MAGA hat-wearing teens,” Am. Compl. at 8 (citing Ex. G), 14-15. 3 Even though these tweets

make no reference to any Plaintiff, Plaintiffs allege that each tweet was known to be about them

individually and that, as a result of this story receiving attention “throughout the world,” they

received death threats, hate mail, and threatening communications from third parties. Am.

Compl. at 5, 8. Stemming from these comments, they have sued Congresswoman Haaland for

defamation, intrusion upon seclusion, and negligent infliction of emotional distress. Am. Compl.

at 14-15.

       For the same legal reasons set forth by Senator Warren, Congresswoman Haaland’s

statements are not tortious in any respect. At bottom, Congresswoman Haaland’s statements

expressed opinions on a matter of public concern—the types of statements that courts in the

Sixth Circuit and Kentucky courts have recognized as protected by the First Amendment. See

Sen. Warren’s Mot. to Dismiss at 15-17. Further, they fail to satisfy the standard for defamation

under Kentucky law because they were not “about” or “concerning” any individual Plaintiff. See

id. at 12-13. Congresswoman Haaland tweeted only about “[t]he Covington boys” and a “group

of MAGA hat-wearing teens” (though the second quoted phrase came directly from the title of

the article the Congresswoman was retweeting). These statements referred to a group, not to any

individual. This is insufficient to maintain an action for defamation. See id.; see also Sandmann

v. WP Co. LLC, No. 2:19-cv-19-WOB-CJS, 2019 WL 3409881, at *6 (E.D. Ky. July 26, 2019)

(ruling, in a case about the same encounter at the Lincoln Memorial, that references to “‘hat

wearing teens’; ‘the teens’; ‘teens and other apparent participants’; ‘A few people’; ‘those who




       3
          Plaintiffs appear to take issue with similar terms from Senator Warren’s tweet, which
states that Nathan Phillips “endured hateful taunts.” See Am. Compl. at 20, 37.
                                                  7
Case: 2:19-cv-00117-WOB-CJS Doc #: 38-1 Filed: 09/27/19 Page: 10 of 13 - Page ID#:
                                     499


 should listen most closely’; and ‘They’…are not actionable because they are not about [the

 specific plaintiff]”).

         Nor is either tweet defamatory per se. As Senator Warren contends, Plaintiffs argue that

 the Court should infer a defamatory meaning based on extrinsic facts. See id. at 13-15. Yet the

 tweets in question do not even identify Plaintiffs, let alone defame them. Accordingly, for the

 reasons outlined by Senator Warren, Plaintiffs’ failure to plead special damages is fatal to their

 claim if it were to be construed as libel per quod. See id. at 13-15.

         Plaintiffs’ claims for intrusion upon seclusion and negligent infliction of emotional

 distress also fail. As Senator Warren argues, the First Amendment forecloses these claims

 because Congresswoman Haaland’s tweets addressed a matter of public concern, in a public

 place. See id. at 17-18. Plaintiffs have also failed to state a claim under Kentucky law for these

 torts for the remaining reasons put forth by Senator Warren. See id. at 18-21.

 III.    This Court Lacks Subject Matter Jurisdiction Over the Claims Against
         Congresswoman Haaland

         Finally, as with the claims against Senator Warren, Plaintiffs’ claims against

 Congresswoman Haaland are barred by sovereign immunity. See id. at 21-23.4 Plaintiffs have

 sued Congresswoman Haaland based on public statements on a matter of significant public

 interest. See Am. Compl. at 2 (“U.S. Congresswoman Deb Haaland”); 4 (“Congresswoman DEB

 HAALAND”); 8 (“Congresswoman DEB HAALAND”). They allege that their injuries were

 caused by statements “from the defendants with large social media platforms and an audience

 who took the defendants[] at their word due to the defendants[’] status as elected officials and



         4
           In light of the arguments raised by Plaintiffs in their Memorandum in Support of Their
 Motion to Remand (Sept. 26, 2019) (ECF No. 34-1), Congresswoman Haaland seeks to clarify
 that this motion does not assert, nor does the Congresswoman intend to assert, defenses under the
 Speech or Debate Clause, U.S. Const. Art. 1, § 6, cl. 1.
                                                   8
Case: 2:19-cv-00117-WOB-CJS Doc #: 38-1 Filed: 09/27/19 Page: 11 of 13 - Page ID#:
                                     500


 prominent members of the press.” Am. Compl. at 14. Congresswoman Haaland, then, was sued

 because of her “status as [an] elected official[].” See Am. Compl. at 14. As Senator Warren has

 noted, in this situation, when there has been no specific notice of the capacity in which federal

 officers have been sued, “the Sixth Circuit has ‘construed an ambiguous complaint to assert

 claims against the officers in their official capacities.’” Sen. Warren’s Mot. to Dismiss at 21-22

 (quoting Pelfrey v. Chambers, 43 F.3d 1034, 1038 (6th Cir. 1995) (cleaned up)).

        For all the legal reasons set forth by Senator Warren, see Sen. Warren’s Mot. to Dismiss

 at 21-23, this Court lacks jurisdiction to adjudicate Plaintiffs’ claims against Congresswoman

 Haaland unless they identify a waiver of sovereign immunity, id. at 22—and they have pleaded

 no such facts. The only potential waiver of sovereign immunity is the Federal Tort Claims Act,

 28 U.S.C. §§ 2671, et seq. (“FTCA”), which is inapplicable to Plaintiffs’ claims because they

 failed to exhaust their administrative remedies under the FTCA. Exhaustion of administrative

 remedies is a statutory prerequisite to suit under the FTCA. 28 U.S.C. § 2675(a). Plaintiffs have

 not alleged that they submitted an administrative claim to the House. And the undersigned

 Office of General Counsel—which processes FTCA administrative claims against House

 Members, officers, and staff—is not aware of their submission of any such claim. Accordingly,

 any claims Plaintiffs seek to bring against Congresswoman Haaland under the FTCA must be

 dismissed for failure to exhaust. See 28 U.S.C. § 2675(a); McNeil v. United States, 508 U.S.

 106, 113 (1993) (FTCA’s “clear statutory command” is that it “bars claimants from bringing suit

 in federal court until they have exhausted their administrative remedies”).

        The FTCA’s discretionary function exemption also bars Plaintiffs’ claims. This

 exemption bars liability for any conduct that involves “an element of judgment or choice,”

 United States v. Gaubert, 499 U.S. 315, 322 (1991) (quoting Berkovitz v. United States, 486 U.S.



                                                  9
Case: 2:19-cv-00117-WOB-CJS Doc #: 38-1 Filed: 09/27/19 Page: 12 of 13 - Page ID#:
                                     501


 531, 536 (1988)), where “that judgment is of the kind that the discretionary function exception

 was designed to shield,” Gaubert, 499 U.S. at 322-23. Here, Congresswoman Haaland’s

 decision whether to issue a statement about the confrontation at the Lincoln Memorial and what

 to say involved judgment and choice. Any FTCA claim based on her statements is therefore

 barred.

                                              CONCLUSION

           For all of the reasons set forth above and in Senator Elizabeth Warren’s Motion to

 Dismiss, the Amended Complaint should be dismissed with prejudice as to Congresswoman

 Haaland. Congresswoman Haaland reserves the right to make further arguments in support of

 dismissal in later filings as appropriate.

                                                Respectfully submitted,

                                                /s/ Douglas N. Letter
                                                DOUGLAS N. LETTER (DC Bar No. 253492)
                                                General Counsel
                                                TODD B. TATELMAN (VA Bar No. 66008)
                                                Deputy General Counsel
                                                BROOKS M. HANNER (DC Bar No. 1005346)
                                                Assistant General Counsel
                                                SARAH CLOUSE (MA Bar No. 688187)
                                                Assistant General Counsel

                                                OFFICE OF GENERAL COUNSEL
                                                U.S. HOUSE OF REPRESENTATIVES5
                                                219 Cannon House Office Building
                                                Washington, D.C. 20515




           5
          Attorneys in the U.S. House of Representatives Office of General Counsel are “entitled,
 for the purpose of performing the counsel’s functions, to enter an appearance in any proceeding
 before any court of the United States or of any State or political subdivision thereof without
 compliance with any requirements for admission to practice before such court.” 2 U.S.C.
 § 5571(a).
                                                  10
Case: 2:19-cv-00117-WOB-CJS Doc #: 38-1 Filed: 09/27/19 Page: 13 of 13 - Page ID#:
                                     502


                                     (202) 225-9700 (telephone)
                                     (202) 226-1360 (facsimile)
                                     douglas.letter@mail.house.gov

                                     Counsel for Defendant Congresswoman Debra
                                     Haaland




                                       11
